Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed July 1, 2021.


	Notice of Non-responsive Amendment
	Applicant’s reply filed on 07/01/2021 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): 
	Applicant failed to reply to every ground of objection and rejection set forth in the prior Office action mailed 04/02/2021, as required by 37 CFR 1.111(b). In particular, Applicant failed to reply to the rejections over claim 13 under 35 U.S.C. 103 as set forth on pages 16-17 and 20-22 in the prior Office action. While it would be proper to reject entry of the present amendment for noncompliance, it is instead respectfully offered as a reminder that Applicant must reply to every ground of objection and rejection, as required by 37 CFR 1.111(b), in order to avoid the issuance of a Notice of Non-responsive Amendment which would delay prosecution and potentially have an adverse effect on any patent term adjustment should the claims proceed to issue.


Amendments
	Applicant’s amendments filed July 1, 2021 are acknowledged.
	Applicant has amended claims 10-13, 15-17.
	Applicant has added new claims 18-21.

Claims 1-9, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention.
	Claims 10-13, 15-21 are under examination.

	
Priority
	This application is a National Stage of International Application No. PCT/EP2017/057004 filed March 23, 2017, claiming priority based on European Patent Application No. EP16305332.5 filed March 23, 2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement filed 07/01/2021 is being considered by the Examiner.

Drawings
The drawings filed 07/01/2021 are accepted by the Examiner. 

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 04/02/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites wherein the neurological disorders are “selected from” neurodegenerative disorders, neuro inflammatory disorders, neurodevelopment disorders, neurovascular disorders “and” cerebral insults. The term “and” indicates that each member of the recited list of neurological disorders is required as a single combination. Accordingly, a single member of the recited list cannot be “selected” for said single combination. Claims 12-13 are similarly indefinite for reciting wherein the neurodegenerative disorders are “selected from” a single combination of neurodegenerative disorders. It is noted that amending the claims to replace the term “and” with “or” would be remedial because said amendment would recite each member of the lists in the alternative, as opposed to in a single combination.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 13 recites the limitation “the neurodegenerative disorders.”  There is plainly insufficient antecedent basis for this limitation in the claim. Although claim 10 refers to “a neurological disorder,” claim 10 plainly does not refer to “a neurodegenerative disorders.”


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites wherein said platelet pellet lysate is “suitable” to be administered with a pump. The term “suitable” is a relative term that renders the claim indefinite.  The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, it is unclear what Applicant considers to be a platelet pellet lysate that is “suitable” to be administered with a pump, as opposed to a platelet pellet lysate that is not “suitable” to be administered with a pump. In other words, it is unclear what additional structure and/or manipulative actions are required by claim 17 in order to render (transform) the positively recited platelet pellet lysate of claim 10 into a platelet pellet lysate “suitable” for administration with a pump. The working example of the instant application discloses administration of a platelet pellet lysate with a pump (page 18, lines 6-13), but does not disclose any manipulative actions to modify the platelet pellet lysate as to be “suitable” for administration with the pump. Therefore, the specification fails to disclose what structural changes or material acts are required to render the 
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112(b) by providing clear warning to others as to what constitutes infringement of the patent.

Claim Rejections - 35 USC § 103
Withdrawn rejections: The previous rejections of the claims under 35 U.S.C. 103 relying on the combination of Hayon and Chou, as set forth on pages 12-17 of the previous Office action, are withdrawn. The process limitations that define a platelet “lysate” are considered to confer physical/chemical features to the platelet product distinguishable over a platelet “releasate.” Indeed, Chou discloses that a platelet releasate preserves “numerous protein nutrients, such as albumin (an important carrier for lipids, vitamins and hormones) transferrin or haptoglobin, present in plasma” as compared to a platelet lysate prepared by freeze/thaw cycles. See page 6, col. 2. There is no evidence of record that a platelet lysate which is heat-treated is physically/chemically indistinguishable from a platelet releasate. For these reasons, the previous rejections are withdrawn.
Applicant’s arguments regarding the previous rejections of the claims under 35 U.S.C. 103 relying on the combination of Hayon and Chou, as set forth on pages 12-17 of the previous Office action, have been carefully considered. See pages 9-12 of Applicant’s reply. However, Applicant’s arguments are considered moot because the previous rejections have been withdrawn for the reasons set forth in the preceding paragraph.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayon et al. “Platelet lysates stimulate angiogenesis, neurogenesis and neuroprotection after stroke” Thromb Haemost 2013, 110: 323–330, of record in IDS; in view of Bonin et al. “Treatment of refractory acute GVHD with third-party MSC expanded in platelet lysate-containing medium” Bone Marrow Transplantation (2009) 43, 245–251; and Chou et al. “Ex vivo Expansion of Bovine Corneal Endothelial Cells in Xeno-Free Medium Supplemented with Platelet Releasate” PLOS ONE 2014, 9(6): e99145, 8 pages.
This rejection is repeated with regard to claims 10-12, 15-17 for the same reasons of record as set forth in the previous Official action mailed 04/02/2021, and is also applied to newly added claims 18-20. A response to Applicant’s traversal follows the reiterated rejection below. In particular, although Applicant has amended claim 1 to recite a platelet pellet lysate having a total protein content of less than 70% of the total protein content of non-heat-treated platelet pellet lysate, this limitation was expressly considered in the previous rejection. See pages 19-20 of the previous Office action. 
Regarding claims 1, 18-19, Hayon discloses a method for treating a stroke (i.e. a neurological disorder) comprising a step of administering a platelet pellet lysate to a patient in need thereof. See Abstract, “To examine these potential therapeutic effects we injected platelet-poor plasma (PPP), fibroblast growth factor (FGF2) and platelet lysate (PLT) to the lateral ventricles after permanent middle cerebral artery occlusion (PMCAO) in rats … Platelets significantly increased eNSC 
Hayon discloses that the platelet pellet lysate was prepared by three freeze/thaw cycles (page 324, first full paragraph).
Hayon administers a non-heat-treated platelet pellet lysate, as opposed to a heat-treated platelet pellet lysate. Prior to the effective filing date of the instantly claimed invention, Bonin is considered relevant prior art for teaching a platelet pellet lysate (obtained by freeze/thaw treatment) “heat inactivated” at 56˚C for 30 minutes (page 248, third full paragraph). Bonin is silent as to the motivation for the heat treatment at 56˚C for 30 minutes. Prior to the effective filing date of the instantly claimed invention, Chou is considered relevant prior art for teaching a heat-treated platelet “releasate” (Abstract). Chou discloses that the platelet releasate was prepared by calcium chloride activation followed by heat treatment at 56˚C for 30 minutes. See page 2, col. 2, first paragraph. Chou discloses that heat treatment at 56˚C for 30 minutes is performed to inactivate the plasma complement (page 7, col. 1, “We suspect that the favorable effect of the heat-treatment was due to inactivation of the plasma complement.”).
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute the non-heat-treated platelet pellet lysate, as disclosed by Hayon, with a heat-treated platelet pellet lysate, as taught by Bonin, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the 
With respect to the limitation that the heat-treated platelet pellet lysate has a total protein content of less than 70%, 60%, and 50% of the total protein content of non-heat-treated platelet pellet lysate, there is no requirement under 35 U.S.C. 103 that the cited prior art references expressly recognize an structural/functional property if said property naturally flows from the disclosures of the cited prior art references. The instant specification discloses that the process limitation of heat treatment results in a platelet lysate having a total protein content of less than 70%, 60%, and 50% of the total protein content of non-heat-treated platelet lysate. See page 3, lines 20-29, of the instant specification. As discussed above, Bonin performs a step of heat-treating the platelet pellet lysate at 56˚C for 30 minutes. Accordingly, the heat-treated platelet pellet lysate disclosed by Bonin is considered to possess a total protein content of less than 70%, 60%, and 50% of the total protein content of non-heat-treated platelet pellet lysate as recited in the claims.
Regarding claims 11-12, Hayon discloses that the neurological disorder is stroke (see Title and Abstract).
Regarding claims 15-16, and 20, Hayon discloses that the platelet pellet lysate is injected to the lateral ventricle of the brain (page 324, col. 1-2, joining paragraph). Injection into the lateral ventricle of the brain reads on administration by the intra cerebroventricular rout as recited in the claims.
With respect to the limitation that the platelet lysate is administered to the “right lateral ventricles,” as discussed above, Hayon discloses administration to the “lateral ventricles.” The prima facie obvious over the cited prior art references.
Regarding claim 17, Hayon does not perform the administration with a “pump”. However, Hayon identifies administration with “mini-osmotic pumps” as an alternative means of administration (page 329, col. 2, “In the current set of experiments PLT, which are much easier to obtain, were delivered to rodent brains directly into the lateral cerebral immediately following PMCAO. This delivery mode is much more practical since it is constantly used in humans for cytotoxic drug delivery to the cerebral ventricle via an Ommaya chamber (34), which is a simple and safe bedside procedure that can be easily accomplished. Thus, this delivery method appears to be feasible, inexpensive and advantageous compared with delivery of trophic factors delivered via mini-osmotic pumps to the ventricles or with the use of genetic manipulation using viral vectors to augment growth factor concentrations in the brain.”). Therefore, the limitation wherein the platelet pellet lysate is “suitable” to be administered with a pump is considered to be prima facie obvious over the cited prior art references.

Response to arguments: Applicant’s remarks filed 07/01/2021 have been carefully considered, but are not found persuasive. 
Applicant argues that the inventors of the instant application “surprisingly” and “unexpectedly” found that heat-treated platelet lysate provides better “neuroprotection” and  “neurorestoration” as compared to non-heat-treated platelet lysate or platelet lysate treated at 37 ˚C. See page 10 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, Applicant’s alleged unexpected results (secondary considerations) are not commensurate in scope with the instant claims. Claim 10 does not recite a platelet lysate heat-

Applicant further argues that Bonin does not relate to the field of neurological disorders. See pages 12-13 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's argument that Bonin is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as set forth in the rejection above, Bonin is considered relevant prior art for teaching platelet lysates which has been heat-modified at 56˚C for 30 minutes.

Applicant further argues that Bonin does not provide any motivation for the ordinary artisan to modify the platelet lysate disclosed by Hayon by heat treatment because Bonin merely teaches heat treatment in order to eliminate unwanted materials that would impair the MSC expansion. Applicant’s remarks have been carefully considered, but are not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 
Applicant further argues that Hayon does not motivate the ordinary artisan to further modify the platelet lysate because without modification the platelet lysate already possesses therapeutic properties. See page 13 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, Hayon’s disclosure of the therapeutic potential of non-heat-treated platelet lysate does not mean that the ordinary artisan would be unmotivated to improve upon the platelet lysate of Hayon. For example, and as set forth in the rejection, Chou provides motivation for modification by heat treatment for complement inactivation.

Applicant further argues that Examiner’s reasoning is based on hindsight. See pages 13-14 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, as set forth in the rejection above, Examiner’s grounds to combine the teachings of the cited prior art references is based solely on the knowledge obtained from said prior art references, as opposed to teachings found in Applicant’s specification.

Applicant alleges that there is no reasonable expectation of success in combining the teachings of the cited prior art references. See pages 13-14 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, Applicant provides no technical reasoning why the ordinary artisan would have an unreasonable expectation of success in combining the teachings of the cited prior art references. As set forth in the rejection, Bonin teaches a heat-modified platelet lysate that promotes cell growth, and Hayon administers a platelet lysate to treat a neurological disorder. Accordingly, the ordinary artisan would have a reasonable expectation of success to combine that teachings of Hayon and Bonin because the simple substitution of one known element (i.e. a non-heat-treated platelet lysate) for another (i.e. a heat-treated platelet lysate) would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hayon et al. “Platelet lysates stimulate angiogenesis, neurogenesis and neuroprotection after stroke” Thromb Haemost 2013, 110: 323–330, of record in IDS; Bonin et al. “Treatment of refractory acute GVHD with third-party MSC expanded in platelet lysate-containing medium” Bone Marrow Transplantation (2009) 43, 245–251; and Chou et al. “Ex vivo Expansion of Bovine Corneal Endothelial Cells in Xeno-Free Medium Supplemented with Platelet Releasate” PLOS ONE 2014, 9(6): e99145, 8 pages, as applied to claims 10-12, 15-20 above; in further view of Anitua et al. “Intranasal Delivery of Plasma and Platelet Growth Factors Using PRGF-Endoret System Enhances Neurogenesis in a Mouse Model of Alzheimer’s Disease” PLoS ONE 2013, 8(9): e73118, 13 pages.
This rejection is repeated for the same reasons of record as set forth on pages 20-22 in the previous Official action mailed 04/02/2021. Applicant’s response filed 07/01/2021 is incomplete 
Regarding claim 13, Hayon is interested in the therapeutic application of platelet pellet lysates because platelets contain bioactive components such as “platelet-derived growth factor (PDGF), fibroblast growth factor (FGF), transforming growth factor β (TGFβ), epidermal growth factor (EGF), vascular endothelial growth factor (VEGF), and insulin growth factor (IGF)” (page 323, col. 1). See also page 328, “Platelets release cytokines such as VEGF, FGF (21, 22), PDGF, brain derived neurotrophic factor (BDNF) (23) and lipid mediators such as sphingosin-1-phosphate, which are all known to enhance angiogenesis and neo-vascularisation and promote neuronal survival and differentiation”. Hayon teaches treatment of stroke (see Title and Abstract), as opposed to Alzheimer’s disease. Prior to the effective filing date of the instant claimed invention, Anitua is considered relevant prior art for teaching the administration of plasma rich in platelet growth factors (platelet-derived product) to treat Alzheimer’s disease (see Abstract; see also pages 1-2, joining paragraph, “The technology of plasma rich in growth factors (PRGFEndoret or formerly Endoret) … a supernatant enriched in plasma and platelet-derived proteins and morphogens … including platelet-derived growth factor (PDGF), transforming growth factor beta (TGF-β), VEGF, fibroblast growth factor (FGF), epidermal growth factor (EGF), IGF-I and nerve growth factor (NGF) among others”). Antiua is motivated to treat Alzheimer’s disease because Alzheimer’s disease is characterized by a decreased level of neurotrophic factors including “insulin like growth factor (IGF-I), brain-derived growth factor (BDNF), and vascular endothelial growth factor (VEGF) among others” (page 1).
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute treatment of a subject suffering of stroke, as taught by Hayon, with treatment of a subject suffering of Alzheimer’s disease, .


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hayon et al. “Platelet lysates stimulate angiogenesis, neurogenesis and neuroprotection after stroke” Thromb Haemost 2013, 110: 323–330, of record in IDS; Bonin et al. “Treatment of refractory acute GVHD with third-party MSC expanded in platelet lysate-containing medium” Bone Marrow Transplantation (2009) 43, 245–251; and Chou et al. “Ex vivo Expansion of Bovine Corneal Endothelial Cells in Xeno-Free Medium Supplemented with Platelet Releasate” PLOS ONE 2014, 9(6): e99145, 8 pages, as applied to claims 10-12, 15-20 above; in further view of US 2007/0265203 A1 to Eriksson et al.
This rejection is newly applied.
Regarding claim 21, as discussed above, Hayon discloses administration to the lateral ventricles, as opposed to the third ventricle. Prior to the effective filing date of the instantly claimed invention, Eriksson is considered relevant prior art for teaching methods for delivering therapeutic agents for the treatment of disorders of the central nervous system, such as Alzheimer's disease and Parkinson's disease. See paragraph [0146]. Eriksson further discloses that administration to the cerebral ventricular system comprises administration (injection) to the later ventricles (left or right), prima facie obvious to one of ordinary skill in the art to substitute administration into the lateral ventricles, as taught by Hayon, with administration into the third ventricle, as taught by Eriksson, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1) Claims 10-13, 15-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/622,446 (claim set filed: 12/13/2019). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claim 12 recites a method of treatment of a neurological disorder comprising a step of administering platelet lysate. Claim 1 recites that the platelet lysate is heat-treated at a temperature of 50 ˚C to 70 ˚C. The instant specification discloses that the heat treatment step results in a platelet lysate having a total protein content of less than 70%, 60%, and 50% of the total protein content of non-heat-treated platelet lysate. For example, see page 3, lines 20-29, of the instant specification.
Claim 14 recites wherein the neurological disorder is Parkinson’s disease.



(2) Claims 10-13, 15-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/650,070 (claim set filed: 03/24/2020). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claim 11 recites a method of treatment of a disorder of the central nervous system comprising a step of administering a platelet lysate. Claim 4 recites that the platelet lysate is heat-treated at a temperature of about 50 ˚C to about 70 ˚C. The instant specification discloses that the heat treatment step results in a platelet lysate having a total protein content of less than 70%, 60%, and 50% of the total protein content of non-heat-treated platelet lysate. For example, see page 3, lines 20-29, of the instant specification.
Claim 13 recites wherein the disorder is Parkinson’s disease.
Claim 17 recites that the platelet lysate is administered by the intra cerebroventricular route, into the right lateral ventricle, and into the third ventricle.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633